DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-23 are rejected under 35 U.S.C. 1023 as being unpatentable over Kamen et al (US Pub 2013/0324841 –cited by applicant) in view of Couade et al (US Pub 2019/0200965 –previously cited).
Re claims 1, 2, 18, 21: Kamen discloses a method for registering a pre-operative 3D medical image volume of a target organ to intra-operative ultrasound images [0021; where the reference image 130 is a pre-operative image], comprising:
acquiring an intra-operative 3D B-mode ultrasound volume and an intra-operative 3D ultrasound elastography volume [0021, 0027, 0031; see the 2D ultrasound images that are used to generate a 3D image which indicates that the images are B-mode; see the ‘elastography scans’ which are used to acquire biomechanical properties and which are used to create a 3D elastography volume];

determining patient-specific material properties for the biomechanical tissue model of the target organ using the 3D ultrasound elastography volume, wherein the patient-specific material properties include a distribution of spatially varying values of a tissue property [0027; see the personalized values extracted from elastography data, wherein there are a plurality of values/properties which corresponds to a distribution and the values/properties are that of tissue stiffness, which is spatially varying as it measures displacements in tissue across a tissue region] by:
establishing surface correspondences on a surface of the target organ segmented in the pre-operative medical image volume and a surface of the target organ segmented in the intra-operative 3D B-mode ultrasound volume [0031; where the biomechanical model (i.e. the reference model and the biomechanical properties) is fused to the current 3D boundary by registering mesh surfaces of the reference model and the current 3D boundary]; and
designating boundary conditions for the biomechanical tissue model that constrain the deformation of the target organ in the pre-operative 3D medical image volume based on displacements between the surface correspondences on the surface of the target organ segmented in the pre-operative medical image volume and the surface of the target organ segmented in the intra-operative 3D B-mode ultrasound volume [0031; where the surfaces are registered based on differences between the boundary of the reference 
deforming the target organ in the pre-operative 3D medical image volume using the biomechanical tissue model with the patient-specific material properties with the deformation of the target organ in the pre-operative 3D medical image volume constrained by the patient-specific boundary conditions [0034, Fig. 3; see the fused 3D biomechanical model that is deformed based on the images and biomechanical properties].
In addition, the method is carried out by an apparatus for registering that includes a processor and memory or non-transitory computer readable medium storing computer program instructions that cause the processor to perform the method [0047; see the computer with processor and computer program instructions stored in a memory in order to execute the method].
Kamen further discloses the acquiring an intra-operative 3D B-mode ultrasound volume and an intra-operative 3D ultrasound elastography volume comprises: 
generating the intra-operative 3D B-mode ultrasound volume by compounding the stream of 2D B-model ultrasound images [0021, 0042; see the 3D image generated from combining/compounding the 2D images]; and
generating the intra-operative 3D ultrasound elastography volume by compounding the stream of 2D ultrasound elastography images [0027, 0031; see the elastography scans which corresponds to a stream and see this information that is combined to form 3D information].

Re claim 3: Kamen discloses the ultrasound probe is tracked in 3D space using a tracking system, resulting in tracking information associated with each frame acquired by the ultrasound probe, wherein the intra-operative 3D B-mode ultrasound volume is generated by compounding the stream of 2D B-model ultrasound images using the tracking information associated each frame of the stream of 2D B-model ultrasound images and the intra-operative 3D ultrasound elastography volume is generated by compounding the stream of 2D ultrasound elastography images using the tracking information associated each frame of the stream of 2D ultrasound elastography images [0021, 0027, 0031, 0042; see the “tracking information” acquired during a sweep of the target by the probe 110 which is used for combine/compound the 2D images/scans to generate 3D information].

Re claims 5, 19, 22: Kamen discloses the biomechanical tissue model is constructed on an a pre-operative tissue domain defined by a segmentation of the target organ in the pre-operative medical image volume [0029, 0031; see the segmenting of the image planning volume].
Re claims 6, 20, 23: Kamen discloses determining patient-specific material properties for the biomechanical tissue model of the target organ using the 3D ultrasound elastography volume comprises:
(a)    warping the pre-operative tissue domain using the bio-mechanical tissue model with a current tissue material property distribution for the pre-operative tissue domain based on the patient-specific boundary conditions, resulting in a model-deformed distribution of the tissue material property [0024, 0031; see the adjustment to the fused model based on probe tracking data and the biomechanical properties and see registration of the reference model and the current 3D boundaries];
(b)    calculating an incremental update to the tissue material property distribution based on a difference between the model-deformed distribution of the tissue material property and a distribution of the tissue material property in the intra-operative 3D ultrasound elastography volume [0027, 0031; see the elastography scans that are used for biomechanical properties and see the difference determined between the boundary of the reference model and the current 3D boundary]; and

Re claim 7: Kamen discloses determining patient-specific material properties for the biomechanical tissue model of the target organ using the 3D ultrasound elastography volume further comprises: repeating steps (a), (b), and (c) for a plurality of iterations (Fig. 3; see the loop to enable a plurality of iterations).
Re claim 8: Kamen discloses repeating steps (a), (b), and (c) for a plurality of iterations comprises: repeating steps (a), (b), and (c) for a plurality of iterations until the difference between the model-deformed distribution of the tissue material property and the distribution of the tissue material property in the intra-operative 3D ultrasound elastography volume is less than a threshold value [0030; see the method that returns to step 310, which is performed until the difference is below a threshold which corresponds to the difference being less than that of the previous iteration].
Re claim 9: Kamen (and Couade) discloses all features including that there are a plurality of iterations (see Fig. 3 feedback loop), but does not disclose that the iterations are repeated until maximum number of iterations is reached. However, a maximum is a predefined number of times that the current boundary is updated in the deformed target. It would have been obvious to the skilled artisan to set the max number in advance, in order to obtain a standardized deformation across different procedures and such results would be predictable through routine experimentation.

Re claim 11: Kamen discloses deforming the target organ in the pre-operative 3D medical image volume using the biomechanical tissue model with the patient-specific material properties with the deformation of the target organ in the pre-operative 3D medical image volume constrained by the patient-specific boundary conditions [0034, Fig. 3; see the fused 3D biomechanical model that is deformed based on the images and biomechanical properties]comprises: deforming the target organ in the pre-operative 3D medical image volume using the biomechanical tissue model with the current tissue material property distribution for the pre-operative tissue domain resulting from a final iteration of the plurality of iterations with the deformation of the target organ in the pre-operative 3D medical image volume constrained by the patient-specific boundary conditions [0034, Fig. 3; see the feedback loop wherein the deforming occurs until a desired final iteration wherein the deformation is constrained by the set boundary conditions].
Re claim 12: Kamen discloses performing an initial rigid alignment of the pre-operative medical image volume and the intra-operative 3D B-mode ultrasound volume prior to determining the patient-specific boundary conditions, determining the patient-specific material properties, and deforming the target organ in the pre-operative 3D medical image volume using the biomechanical tissue model [0029; see ‘initial rigid registration’ between the 3D planning image and the 3D US image].
Re claim 13: Kamen discloses overlaying the deformed target organ in the pre-operative 3D medical image volume on at least one of the intra-operative 3D B-mode 
Re claim 14: Kamen discloses deforming a map of target points defined for the target organ in the pre-operative medical image volume using a non-rigid transformation corresponding to the deformation of the target organ in the pre-operative 3D medical image volume using the biomechanical tissue model [0031, 0038; see the deformable registration (i.e. non-rigid transformation); and
overlaying the deformed map of target points defined for the target organ on at least one of the intra-operative 3D B-mode ultrasound volume or one or more intra-operative 2D B-mode ultrasound images [0039; see the fused 3D model that is deformed based on the deformation map].
Re claim 15: Kamen discloses mapping one or more 2D intra-operative B-mode ultrasound images to a coordinate system of the pre-operative medical image volume based on a non-rigid transformation corresponding to the deformation of the target organ in the pre-operative 3D medical image volume using the biomechanical tissue model [0038; see the deformation map that corresponds to non-rigid transformations].
Re claim 16: Kamen discloses the pre-operative medical image volume is one of a computed tomography volume or a magnetic resonance imaging volume [0020; see the MR or CT image].
Re claim 17: Kamen discloses the target organ is one of a liver or a prostate [0021; see the prostate].

Response to Arguments
Applicant's arguments filed 3/24/21 have been fully considered but they are not persuasive. Applicant has incorporated limitations from dependent claims 5, 19, and 22 into independent claims 1, 18, and 21, respectively. Applicant argues that Kamen does not disclose “designating boundary conditions” and only describes registering mesh surfaces of a patient-specific model and a current 3D boundary. Respectfully, the Examiner disagrees and finds that Kamen discloses designating boundary conditions. Paragraph [0031] states that differences between the boundary of the reference patient-specific model and the current 3D boundary are used for registering surfaces to fuse the reference model to the current 3D boundary. [0029] further describes segmentation and registration operations including using a graph cuts segmentation, multi-label segmentation, shape model constrained segmentation, and binary mask, all of which ustilize conditions/parameters that are designated for boundary conditions. The differences between boundaries are used to register surfaces and perform rigid and deformable registration, which also constitutes conditions/parameters for the boundaries. Therefore, Kamen is found to sufficiently disclose ‘designating boundary conditions’ under broadest reasonable interpretation. 
The previous 112b rejections are withdrawn due to amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  







/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793